Case 1:19-cv-08468-AJN Document 11 Filed 12/02/19 Page 1 of 1

MorrisonCohenue

Aaron M. Schue
(212) 735-8871
aschue@morrisoncohen.com

December 2, 2019 __
= |
VIA ECE I h
Hon. Alison J. Nathan I : ey
United States District Judge ; 2 TE 1
Southern District of New York i .
40 Foley Square, Room 2102 i nec 0 % 2019

New York, NY 10007 |

Fao mcone

Re: Himelda Mendez v. Avenso Photo Art, Inc., 1:19-cv-08468-AJN
Request for extension of time to answer or otherwise move against Complaint

Dear Judge Nathan:

 
   
 
 

This firm is counsel to Defendant Avenso Photo Art, Inc. in the above-captioned action.
We write to request a sgcond extension of time to respond to the Complaint; the first request
was granted by Your Honor. The current answer due date is December 5, 2019. pe new
proposed date is forty-fiv lay, January 21, 2020 ater the

   
 
    

The parties have discussed potential amicable resolutions to this matter with each other,
including a significant discussion today. This request is sought to provide the parties with
additional time to continue these discussions, as well as to investigate the claims and defenses
that the parties have thus far presented. This requested extension of time does not affect any
other date as the initial pretrial conference is scheduled for January 24, 2020.

Thank you for your consideration.
Respectfully submitted,

/s/Aaron M. Schue____
Aaron M. Schue

SO ORDERED: of 3 | ly

\ |
(NW

Hon\ Alison J. Nathan, U.S.D.J.

 

#9088991 v1 \020792 \0001

 
